Title: James Madison to John Quincy Adams, 22 November 1832
From: Madison, James
To: Adams, John Quincy


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Novr. 22. 1832
                            
                        
                        The Copy of "Dermot MácMorrogh or the Conquest of Ireland" which I owe to your politeness, has been duly
                            received.
                        Having never myself been favored with the inspiration of the Muses, I am the less qualified to test it in
                            others. Confiding nevertheless in the pleasure afforded by the perusal of the Poem, I will not withold the expression of
                            that feeling, as an offering, be its worth but what it may, to a Genius which distinguishes itself as well by the diversity as by the extent of its powers.
                        With my thanks for the kind communication, I pray you to accept a reassurance of my great esteem & of
                            all my good wishes
                        
                            
                                James Madison
                            
                        
                    